Exhibit 10.2

 

AMENDMENT

 

TO

 

AMENDED AND RESTATED

ADVISORY AGREEMENT (2019)

among

INDUSTRIAL PROPERTY TRUST INC.,

INDUSTRIAL PROPERTY OPERATING PARTNERSHIP LP

and

INDUSTRIAL PROPERTY ADVISORS LLC

 

This amendment (this “Amendment”), dated and effective as of October 7, 2019
(the “Effective Date”), is made to the Amended and Restated Advisory Agreement
(2019) dated as of June 12, 2019, among the Parties (as defined below) (the
“Advisory Agreement”), and this Amendment is made by and among each of
Industrial Property Trust Inc., a Maryland corporation (“IPT”), Industrial
Property Advisors LLC, a Delaware limited liability company (the “Advisor”) and
Industrial Property Operating Partnership, a Delaware limited partnership (the
“Operating Partnership”). IPT, Advisor and Operating Partnership are
collectively referred to herein as the “Parties” and each of them are referred
to as a “Party.”

 

WHEREAS, the Parties are parties to that certain Advisory Agreement, which is
being amended hereby;

 

WHEREAS, on August 20, 2019, IPT, Prologis, L.P., a Delaware limited partnership
(“PLD”), and Rockies Acquisition LLC, a Delaware limited liability company and a
wholly-owned subsidiary of PLD, entered into an Amended and Restated Agreement
and Plan of Merger (“Merger Agreement”) pursuant to which IPT has elected to
engage in an asset sale with PLD and its affiliates, rather than a merger of
Rockies Acquisition LLC with and into IPT, and the board of directors of IPT has
unanimously approved the PLD Disposition (as defined below), the Merger
Agreement and the other transactions contemplated by the Merger Agreement;

 

WHEREAS, the Merger Agreement provides for the sale of substantially all of
IPT’s assets to PLD through (i) two mergers (each, a “Merger” and collectively
the “Mergers”) of Rockies Acquisition LLC or newly formed Delaware limited
liability companies that are wholly owned subsidiaries of PLD or an affiliate of
PLD with and into newly formed, wholly owned subsidiaries of IPT Real Estate
Holdco LLC, a Delaware limited liability company and indirect subsidiary of IPT,
with each such applicable newly formed, wholly owned subsidiary of IPT Real
Estate Holdco LLC surviving each Merger as a wholly owned subsidiary of PLD or
an affiliate of PLD upon the terms and subject to the conditions set forth in
the Merger Agreement, and (ii) the sale (each such asset transfer, together with
the Mergers, the “PLD Disposition”) by IPT Real Estate Holdco LLC of up to ten
to-be-formed Delaware limited liability companies that are wholly owned
subsidiaries of IPT Real Estate Holdco LLC to PLD or an affiliate of PLD;

 

WHEREAS, in connection with the PLD Disposition, IPT has agreed to sell all of
its subsidiaries in which it has an ownership interest (excluding the Operating
Partnership, IPT Real Estate Holdco LLC and its subsidiaries that hold IPT’s
collective interests in Build-to-Core Industrial Partnership I LP, a Delaware
limited partnership, and Build-to-Core Industrial Partnership II LP, a Delaware
limited partnership (together, the “BTC Portfolio”); and potentially excluding
IPT Acquisition, IPT Property Management, and IPT Services) to affiliates of PLD
by way of the PLD Disposition, causing IPT to continue to exist and for its
remaining assets to primarily consist of its interests in the BTC Portfolio, and
resulting in all holders of IPT’s common stock continuing to hold their
respective shares of common stock in IPT;

 

1

--------------------------------------------------------------------------------



 

WHEREAS, if and when the PLD Disposition is completed, all holders of IPT’s
common stock will then be entitled to receive a special distribution from IPT in
cash equal to such stockholder’s pro rata share of the net total consideration
for the PLD Disposition, as more fully described in IPT’s preliminary proxy
statement in connection with the Mergers and PLD Disposition as filed with the
U.S. Securities and Exchange Commission on September 12, 2019; WHEREAS, the
Parties have, as of the Effective Date, hereby agreed to enter into this
Amendment to generate a reduction in total, combined Asset Management Fees
payable to the Advisor under the Advisory Agreement in connection with the PLD
Disposition or the consummation of any other Disposition of the Wholly-Owned
Portfolio (as defined below);

 

WHEREAS, the Parties have, as of the Effective Date, hereby agreed that the
Advisor will receive (i) an increased promote interest in the Operating
Partnership, which shall be effective after the first to occur of the closing of
the PLD Disposition or the consummation of any other Disposition of the
Wholly-Owned Portfolio; and, after the closing of the PLD Disposition or the
consummation of any other Disposition of the Wholly-Owned Portfolio, (ii) the
issuance to an affiliate of Advisor of a preferred equity capital interest in
the Operating Partnership in exchange for an in-kind capital contribution of
certain intellectual property rights by that affiliate of Advisor to the
Operating Partnership;

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the Parties agree as follows:

 

1. Section 9(b) of the Advisory Agreement is hereby amended by deleting clause
(iii)(y) in the penultimate sentence thereof and replacing it with the
following:

 

“(y) 2.5% of the Contract Sales Price upon the occurrence of any other
Disposition; provided, however, that solely with respect to any Disposition
involving the Properties owned 100% by the Operating Partnership (the
“Wholly-Owned Portfolio”) (which Disposition shall for the avoidance of doubt
include the PLD Disposition), the total aggregate Asset Management Fee otherwise
duly owed to the Advisor under this Agreement with respect to any such
Disposition of the Wholly-Owned Portfolio shall be reduced to 0.6203% of the
Contract Price.”

 

2. Section 17(a) of the Advisory Agreement is hereby amended by adding the
following to the first sentence thereof:

 

“provided, that if a Disposition of the Wholly-Owned Portfolio is consummated
pursuant to one or more definitive agreements entered into during the term of
the Advisory Agreement, the fees payable to the Advisor with respect to the
Disposition of the Wholly-Owned Portfolio (which Disposition shall for the
avoidance of doubt include the PLD Disposition), shall be deemed earned
notwithstanding any termination of the Advisor without Cause prior to the
closing of such Disposition, whether by the Corporation or by a majority of the
Independent Directors of the Corporation.”

 

3. Except as set forth in this Amendment, all of the provisions of the Advisory
Agreement shall continue in full force and effect in accordance with their
terms.

 

[signature page follows]

 

2

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the undersigned have hereto executed this Agreement as of
the date first above written.

 

 

INDUSTRIAL PROPERTY TRUST INC.

 

 

 

By:

/s/ Thomas McGonagle

 

Name:

Thomas McGonagle

 

Title:

Chief Financial Officer

 

 

 

INDUSTRIAL PROPERTY ADVISORS LLC

 

 

 

By: INDUSTRIAL PROPERTY ADVISORS GROUP LLC, its Sole Member

 

 

 

By:

/s/ Evan H. Zucker

 

Name:

Evan H. Zucker

 

Title:

Manager

 

 

 

INDUSTRIAL PROPERTY OPERATING PARTNERSHIP LP

 

 

 

By: INDUSTRIAL PROPERTY TRUST INC., its Sole General Partner

 

 

 

By:

/s/ Thomas McGonagle

 

Name:

Thomas McGonagle

 

Title:

Chief Financial Officer

 

3

--------------------------------------------------------------------------------